Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED FINAL ACTION
Status of Claims
	Claims 2, 5-8, 10 and 15 have been cancelled.  Claims 1, 3 and 4 are withdrawn.  Claims 16-25 are new.  Claims 13 and 14 are original or were previously presented.  Claims 9, 11 and 12 are currently amended.  Claims 1, 3, 4, 9, 11-14 and 16-25 are pending.  Claims 9, 11-14 and 16-25 have been fully considered.  The examined claims are drawn to a method.
Status of Previous Objections / Rejections
All prior Office actions were issued by another examiner.  At this juncture, Examiner withdraws the previous Office action’s (OA) (i.e, 05/13/2021) 35 USC §112, §102 and §103 rejections in view of one or more of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent rejections.  
Election/Restrictions
Applicant’s election without traverse of Group II, claims 9, 11-14 and 16-25, in the reply filed on November 22, 2021 is acknowledged.  Claims 1, 3 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Response to Amendment
In their reply dated August 11, 2021, Applicant made claim amendments to address the rejections, statements and claim interpretations of the prior Office action (OA) or to potentially advance prosecution. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 11-14, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 states “a pH of the wastewater is adjusted to pH 3 to 4.”  However, there is no indication regarding the original pH of the wastewater or how to adjust the pH.  Notably, the pH of the wastewater could already be between 3 to 4 and thus not require any adjustment.  Additionally, if the pH is below 3 or above 4, the required manipulative steps would assumedly be different but this is not considered in the method.  Claim 17 has the same issue with respect to a pH range of 2 to 6.
Claim 9 also states “the catalyst and hydrogen peroxide react with the wastewater at a temperature of 15 to 40 ºC.”  It is unclear whether the catalyst, hydrogen peroxide, wastewater or the overall reaction is associated with the recited temperature range. 
Claims 11-14, 24 and 25 depend on claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
s 9, 12-14, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bonse et al. (US5518979) in view of Hempel et al. (US20020153329) (references of record). 
Regarding claims 9, 12-14, 24 and 25, Bonse discloses a method for wastewater treatment (although ‘wastewater’ is not specifically mentioned, one may employ the catalyst for treatment of water containing certain pollutants (col. 5, lines 41-44), which one can interpret as a type of polluted water, or wastewater) comprising: 
	preparing a catalyst for wastewater treatment (col. 1, lines 2-45; col. 6, lines 20-35); and 
adding the catalyst to wastewater to react with the wastewater (col. 5, ln. 58 - col. 6, ln. 5), 
wherein the preparing the catalyst comprises: 
(a) impregnating an aqueous iron oxide precursor solution into the pores of a porous carrier (col. 5, lines 5-48, where a selection of metals or metal oxides, including iron oxide (col. 5, lines 14-17) are noted); 
(b) calcining the porous carrier impregnated with the aqueous iron oxide precursor solution  (col. 6, lines 30-43); 
(c) impregnating an aqueous platinum precursor solution into the pores of the primarily calcined porous carrier (col. 5, lines 5-48, where a selection of metals or metal oxides, including iron oxide are noted); and 
(d) calcining the porous carrier impregnated with the aqueous2Application No. 16/368,912Docket No. 018159.0006 platinum precursor solution (col. 5, lines 5-48; col. 10, lines 10-68, where serial impregnation and calcination of copper and palladium aqueous precursors is disclosed in col. 10, and potential impregnation of both iron oxide and platinum aqueous precursors, into the porous carrier, is disclosed in col. 5, although the specific order of calcination is not specified in col. 5), 
prima facie obvious), and 
wherein the catalyst and hydrogen peroxide react with the wastewater at a temperature of 15 to 40 ºC (Bonse suggests catalytic treatments at temperatures up to 120ºC, although the lower range is not stated (col. 6, lines 16-19, where it would be reasonable to assume a broad range of 0º to 120ºC, which range encompasses the recited range with enough specificity to render the included range prima facie obvious).
Therefore, Bonse discloses the claimed invention, except 
i)	hydrogen peroxide is mixed with the catalyst and both are added to the wastewater to react with the wastewater;
ii)	serial calcination of the porous carrier, where the porous carrier is impregnated with the aqueous iron oxide precursor solution iron oxide and is primarily calcined and the porous carrier is impregnated with the aqueous2Application No. 16/368,912Docket No. 018159.0006 platinum precursor solution is secondarily calcined.
Regarding item i), Hempel et al. (Hempel) discloses a process for the treating or conditioning of polluted water using a source of hydrogen peroxide and/or ozone and a heterogeneous catalyst (Abstract).  One may employ the iron oxide catalyst in combination with hydrogen peroxide to react and remove pollutants from wastewater ([0024]-[0026], [0029]-[0032], where effluent wastewater is contacted with heterogeneous iron oxide catalyst in the presence of peroxide to oxidize contaminants).  Hempel also mentions a preferred temperature range of 15 to 40 ºC, which further addresses the temperature-related limitation.


Since iron oxide and platinum are acceptable or workable aqueous precursors in wastewater treatment using a porous carrier catalyst, and because the choice regarding the order of use of the precursor is quite limited (either platinum is used first or iron oxide is used first), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the aforementioned aqueous precursors for copper and palladium, and to impregnate and calcine in the order specified, since this is a simple substitution of one known element for another to obtain predictable results.  MPEP 2143(I)(B).
Moreover, one of ordinary skill in the art at the time the invention was effectively filed would have found it obvious to employ the catalyst of Bonse in conjunction with hydrogen peroxide, and to add such catalyst and hydrogen peroxide to wastewater containing contaminants, to treat the wastewater to thereby achieve the predictable result of catalytic oxidation of the contaminants, as demonstrated in Hempel.  MPEP 2143(I)(C) and (D)
Additional Disclosures Included: Claim 12: The wastewater contains at least one pollutant selected from the group consisting of a phenol and a nitrophenol (Hempel, [0029]); Claim 13: The pollutant is present at a concentration of 1 to 1000 ppm (Hempel, [0058], where Hempel mentions the ability to treat pollutants with a concentration of 320 mg/l (ppm)); and Claim 14: The concentration of the hydrogen peroxide is from 5 to 5000 ppm (Hempel, [0058], where 1 g/l (1,000 ppm) is disclosed).

Claim 24: In the method, an iron oxide is impregnated in an amount of 1 to 10% by weight, based on a total weight of the porous carrier (Bonse, col. 5, lines 15-20, where 0.1-5% is disclosed); and Claim 25: In the method, a platinum is impregnated in an amount of 0.1 to 5% by weight, based on a total weight of the porous carrier (Bonse, col. 5, lines 10-15).

Claims 11 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bonse et al. (US5518979) in view of Hempel et al. (US20020153329), as applied to claim 9 above, further in view of Parvulescu et al. (US20050067356) (references of record). 
Regarding claim 11, Bonse and Hempel combined discloses the method according to claim 9, except wherein the pH is adjusted by adding at least one acid selected from the group consisting of a sulfuric acid, a hydrochloric acid, a phosphoric acid, and a nitric acid to the wastewater.
Both Bonse and Hempel suggest that one can adjust the pH (Bonse, col. 6, lines 9-11; Hempel, [0033]), but nether specifies doing so in the manner claimed.
Parvulescu et al. (Parvulescu) discloses a process for the preparation of a titanium-containing zeolitic material having an MWW framework structure, where the process comprises  incorporating titanium into the zeolitic material provided and preparing an aqueous synthesis mixture containing the zeolitic material, hydrothermally synthesizing a titanium-containing zeolitic material from the aqueous synthesis mixture, obtaining a mother liquor and spray-drying the mother liquor (Abstract).  The pH of the suspension containing the zeolitic material is adjusted or lowered with an acid such as phosphoric acid, sulphuric acid, hydrochloric acid, nitric acid or a mixture of two or more thereof, where the acid is preferably employed as an aqueous solution ([0041]).

Additional Disclosures Included: Claim 16: Claim 16 is an independent method claim that includes many of the same major elements recited in claim 9.  As such, in the interest of convenience and brevity, Examiner applies the claim 9 analysis herein, without repeating the text in its entirety.
Therefore, regarding claims 16-23, Bonse, Hempel and Parvulescu combined discloses or suggests a method for wastewater treatment comprising: 
preparing a catalyst for wastewater treatment; and adding the catalyst and hydrogen peroxide to wastewater to react with the wastewater (claim 9 analysis), 
wherein the preparing the catalyst comprises: 
(a) impregnating an aqueous iron oxide precursor solution into the pores of a porous carrier (claim 9 analysis); 
(b) primarily calcining the porous carrier impregnated with the aqueous iron oxide precursor solution (claim 9 analysis); 
(c) impregnating an aqueous platinum precursor solution into the pores of the primarily calcined porous carrier (claim 9 analysis); and 
(d) secondarily calcining the porous carrier impregnated with the aqueous platinum precursor solution (claim 9 analysis).
Therefore, Bonse and Hempel combined discloses the claimed invention, except 

However, both hydrochloric acid and nitric acid are already disclosed in Parvulescu (claim 11 analysis). 
Claim 17: The pH of the wastewater is from 2 to 6 (claim 9 analysis); Claim 18: The wastewater contains at least one pollutant selected from the group consisting of phenol and nitrophenol (claim 12 analysis); Claim 19: The pollutant is present at a concentration of 1 to 1000 ppm (claim 13 analysis); Claim 20: In the method, a concentration of the hydrogen peroxide is from 5 to 5000 ppm (claim 14); Claim 21: The reaction temperature is from 15 to 40 °C (claim 9 analysis); Claim 22: In the method, an iron oxide is impregnated in an amount of 1 to 10% by weight, based on a total weight of the porous carrier (Bonse, col. 5, lines 15-20, where 0.1-5% is disclosed); and Claim 23: In the method, a platinum is impregnated in an amount of 0.1 to 5% by weight, based on a total weight of the porous carrier (Bonse, col. 5, lines 10-15).
Response to Arguments
	Applicant’s arguments filed 08-11-2021 have been fully considered.  In view of the claim amendments, Examiner has modified and attempted to clarify the rejections such that one or more arguments may no longer be applicable.  Examiner will address the arguments found to be unpersuasive with respect to said amended claims.
	Since claim 1 and its dependents are currently withdrawn, Examiner will not address the arguments related to these claims.
	Regarding the pH of 3 to 4, this is addressed in the patentability analysis.  Bonse discloses a pH that encompasses this range.

	Concerning the notion of unexpected results, this is more relevant to negate the obviousness of the combination.  At this junction, Examiner believes the proffered unexpected results argument is insufficient to overcome the strong showing of obviousness.  Each of the references alone show beneficial results of removing the desired pollutants when employed in the given concentration.  Therefore, the combination is also expected to show the discussed beneficial results.  
	About the narrowed selection of acids (hydrochloric acid and nitric acid), Examiner has added a new reference to address this aspect.
 	With respect to the amended claims, Examiner has added one or more new references and additional or clarified rationales with respect to any new or added/amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.
	While Examiner appreciates Applicant’s efforts to expedite prosecution of the Application, for the stated reasons, Examiner believes the claims are not presently in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/